Tilson, Judge:
This case was before me originally for the purpose of finding values for the involved merchandise, the decision being rendered under date of July 26, 1945, and reported as Reap. Dec. *429<6196. The case is before me at this time by reason, of a remand from the Appellate Division, wherein:
* * * the trial court is directed to take only such further proceedings as ■may be necessary to furnish the appellate court a proper record; * * *.
My original decision contained Jibe following statement:
Counsel for the defendant offered, and there were received in evidence four reports from special agents, which deal primarily with the question of the cost of production of the merchandise, and with the question of fraud, with neither of which questions am I here concerned.
The above statement was in error in that there were received in evidence only three special agent’s reports, one special agent’s report being marked exhibit 8 for identification only.
As indicated by the above quotation, exhibit 8 for identification did not in any way influence the conclusion reached in my original decision, since this report deals primarily with the question of cost of production, which question was not involved in the case as originally presented.
In view of the above, and after a careful examination of the record I find that this record, as certified by the clerk on August 29, 1945, was correctly certified, and the Clerk of the Court will, therefore, recertify the record to the Appellate Division, as directed in the remand.